OPINION OF THE COURT
Per Curiam.
*123Stuart Ronald Moshell has submitted an affidavit dated September 26, 2007, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Moshell was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 12, 1979.
Moshell avers that his resignation is submitted in accordance with 22 NYCRR 691.9, that it is submitted freely and voluntarily, that he is not being subjected to any coercion or duress, and that he is fully aware of the implications of its submission.
Moshell acknowledges that he is currently the subject of a pending investigation by the Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) into allegations of professional misconduct based upon complaints filed against him. The Grievance Committee’s preliminary investigation revealed, inter alia, violations of Code of Professional Responsibility DR 9-102 (a) (22 NYCRR 1200.46 [a]). Based upon the scope of the investigation, Moshell acknowledges that the Grievance Committee is likely to move for his suspension via order to show cause pursuant to 22 NYCRR 691.4 (1) (1) (ii) and (iii). He further acknowledges his inability to successfully defend himself against such charges.
Moshell is aware that pursuant to Judiciary Law § 90 (6-a) to the extent that any funds which he is holding in a fiduciary capacity might not be accounted for, the Court, in an order permitting him to resign, could require him to make monetary restitution to any person whose money or property was misappropriated or misapplied or to reimburse the New York Lawyers’ Fund for Client Protection. Moshell is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation complies with all pertinent court rules, it is accepted and, effective immediately, Stuart Ronald Moshell is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Mastro, Rivera, Spolzino and Skelos, JJ., concur.
Ordered that the resignation of Stuart Ronald Moshell is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Stuart Ronald Moshell is disbarred, and his name is *124stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Stuart Ronald Moshell shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Stuart Ronald Moshell is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Stuart Ronald Moshell has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).